 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVOOD KHADEMI,                                   No. 2:18-cv-2798 TLN AC P
12                       Plaintiff,
13           v.                                         ORDER
14    SEAN VANDERWENDE, et al.,
15                       Defendants.
16

17          Plaintiff is a Placer County Jail inmate proceeding pro se. Plaintiff seeks relief pursuant

18   to 42 U.S.C. § 1983 and has requested leave to proceed in forma pauperis pursuant to 28 U.S.C. §

19   1915. See ECF Nos. 3, 6. This proceeding was referred to this court by Local Rule 302 pursuant

20   to 28 U.S.C. § 636(b)(1). Plaintiff has also filed a motion for preliminary injunction and a motion

21   for a temporary restraining order. ECF No. 2. The court addresses each filing herein.

22   I.     IN FORMA PAUPERIS APPLICATION

23          On October 18, 2018, plaintiff filed a motion to proceed in forma pauperis. ECF No. 3.

24   The motion, however, did not include all of the information required by statute. As a result, on

25   October 24, 2018, plaintiff was directed to submit a statutorily compliant certified copy of his

26   inmate trust account statement. See ECF No. 5.

27          Plaintiff has submitted a declaration that makes the showing required by 28 U.S.C. §

28   1915(a) along with a new motion to proceed in forma pauperis. ECF No. 6. Accordingly, the
                                                       1
 1   new request to proceed in forma pauperis (ECF No. 6) will be granted. The earlier motion filed
 2   October 18, 2018 (ECF No. 3), will be denied as moot.
 3          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§
 4   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in
 5   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct
 6   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and
 7   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated for monthly payments
 8   of twenty percent of the preceding month’s income credited to plaintiff’s prison trust account.
 9   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
10   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §
11   1915(b)(2).
12   II.    SCREENING REQUIREMENT
13          The court is required to screen complaints brought by prisoners seeking relief against a
14   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
15   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
16   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
17   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)-(2).
18          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
19   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
20   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an
21   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,
22   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully
23   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th
24   Cir. 1989); Franklin, 745 F.2d at 1227.
25          A complaint, or portion thereof, should only be dismissed for failure to state a claim upon
26   which relief may be granted if it appears beyond doubt that plaintiff can prove no set of facts in
27   support of the claim or claims that would entitle him to relief. Hishon v. King & Spalding, 467
28   U.S. 69, 73 (1984) (citing Conley v. Gibson, 355 U.S. 41, 45-46 (1957)); Palmer v. Roosevelt
                                                         2
 1   Lake Log Owners Ass’n, 651 F.2d 1289, 1294 (9th Cir. 1981). In reviewing a complaint under
 2   this standard, the court must accept as true the allegations of the complaint in question, Hosp.
 3   Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the pleading in the light
 4   most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor, Jenkins v.
 5   McKeithen, 395 U.S. 411, 421 (1969).
 6   III.   PLAINTIFF’S COMPLAINT
 7          The court finds the allegations in plaintiff’s complaint so vague and conclusory that it is
 8   unable to determine whether the current action is frivolous or fails to state a claim for relief.
 9   Plaintiff attempts to state three claims against four defendants. See ECF No. 1 at 4-20. The
10   handwriting throughout the complaint is extremely difficult to read. The print is too small to be
11   decipherable, and is illegible in many places. In places where the petition is legible, the
12   substantive arguments are difficult to understand. See ECF No. 1, passim.
13          In addition, the court has determined that the complaint does not contain a short and plain
14   statement as required by Fed. R. Civ. P. 8(a)(2). Although the Federal Rules adopt a flexible
15   pleading policy, a complaint must give fair notice and state the elements of the claim plainly and
16   succinctly. Jones v. Cmty. Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). Plaintiff must
17   allege with at least some degree of particularity the acts which defendants engaged in that support
18   plaintiff's claim. Id. Because plaintiff has failed to comply with the requirements of Fed. R. Civ.
19   P. 8(a)(2), the complaint must be dismissed. The court will, however, grant leave to file an
20   amended complaint.
21          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions
22   complained of have resulted in a deprivation of plaintiff’s constitutional rights. See Ellis v.
23   Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, the complaint must allege in specific terms how
24   each named defendant is involved. There can be no liability under 42 U.S.C. § 1983 unless there
25   is some affirmative link or connection between a defendant’s actions and the claimed deprivation.
26   Rizzo v. Goode, 423 U.S. 362 (1976); May v. Enomoto, 633 F.2d 164, 167 (9th Cir. 1980);
27   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Furthermore, vague and conclusory
28   ////
                                                         3
 1   allegations of official participation in civil rights violations are not sufficient. Ivey v. Bd. of
 2   Regents, 673 F.2d 266, 268 (9th Cir. 1982).
 3           Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to
 4   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended
 5   complaint be complete in itself without reference to any prior pleading. This is because, as a
 6   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375
 7   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no
 8   longer serves any function in the case. Therefore, in an amended complaint, as in an original
 9   complaint, each claim and the involvement of each defendant must be sufficiently alleged.
10   IV.     PLAINTIFF’S MOTION FOR A PRELIMINARY INJUNCTION AND MOTION FOR
11           A TEMPORARY RESTRAINING ORDER
12           A. Applicable Law
13               1. Preliminary Injunction
14           When evaluating the merits of a motion for preliminary injunctive relief, the court
15   considers whether the movant has shown that “he is likely to succeed on the merits, that he is
16   likely to suffer irreparable harm in the absence of preliminary relief, that the balance of equities
17   tips in his favor, and that an injunction is in the public interest.” Winter v. Natural Resources
18   Defense Council, 555 U.S. 7, 20 (2008); Stormans, Inc. v. Selecky, 586 F.3d 1109, 1127 (9th Cir.
19   2009) (quoting Winter). The propriety of a request for injunctive relief hinges on a significant
20   threat of irreparable injury that must be imminent in nature. Caribbean Marine Serv. Co. v.
21   Baldridge, 844 F.2d 668, 674 (9th Cir. 1988); see also Alliance for the Wild Rockies v. Cottrell,
22   632 F.3d 1127, 1131-32 (9th Cir. 2011).
23           Additionally, in cases brought by prisoners involving conditions of confinement, any
24   preliminary injunction “must be narrowly drawn, extend no further than necessary to correct the
25   harm the court finds requires preliminary relief, and be the least intrusive means necessary to
26   correct the harm.” 18 U.S.C. § 3626(a)(2).
27           Finally, a district court may not issue preliminary injunctive relief without primary
28   jurisdiction over the underlying cause of action. Sires v. State of Washington, 314 F.2d 883, 884
                                                          4
 1   (9th Cir. 1963). Additionally, an injunction against individuals who are not parties to the action is
 2   strongly disfavored. Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100 (1969).
 3              2. Temporary Restraining Order
 4          The legal standards for obtaining a temporary restraining order are essentially identical to
 5   those for obtaining a preliminary injunction. See Cal. Indep. Sys. Operator Corp. v. Reliant
 6   Energy Servs., Inc., 181 F. Supp. 2d 1111, 1126 (E.D. Cal. 2001); Lockheed Missile & Space
 7   Co., Inc. v. Hughes Aircraft Co., 887 F. Supp. 1320, 1323 (N.D. Cal. 1995). Plaintiff is informed
 8   that “[a] preliminary injunction is an ‘extraordinary and drastic remedy,’” that is “never awarded
 9   as of right.” Munaf v. Geren, 553 U.S. 674, 689-90 (2008) (citations omitted). “The sole purpose
10   of a preliminary injunction is to ‘preserve the status quo ante litem pending a determination of the
11   action on the merits.’” Sierra Forest Legacy v. Rey, 577 F.3d 1015, 1023 (9th Cir. 2009) (citing
12   L.A. Memorial Coliseum Comm'n v. NFL, 634 F.2d 1197, 1200 (9th Cir. 1980)); see also 11A
13   Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2947 (2d ed. 2010).
14          B. Analysis
15          Plaintiff’s motions for preliminary injunction and temporary restraining order do not
16   provide a legal or factual basis for the requested relief. Specifically, plaintiff does not clearly
17   identify the actions of defendants that he wishes to enjoin, or the irreparable harm such actions
18   will cause if a preliminary injunction or temporary restraining order is not issued. See generally
19   ECF No. 2. Instead, plaintiff has presented an unintelligible, one-page document that appears to
20   simply regurgitate standard legal terms and phrases and that cites to random state and federal case
21   law. See id. Moreover, for the reasons already explained, the complaint does not enable the court
22   to assess its jurisdiction or to evaluate plaintiff’s likelihood of success on the merits. For these
23   reasons, plaintiff’s preliminary injunction and temporary restraining order motions (see ECF No.
24   2) will be denied.
25   V.     PLAIN LANGUAGE SUMMARY OF THIS ORDER FOR A PRO SE LITIGANT
26          Your complaint is being dismissed with leave to amend. This means that you are being
27   permitted to amend your complaint, but if you do not do so, the court will recommend that your
28   complaint be dismissed.
                                                         5
 1          The reason that your complaint needs to be amended is because the court is unable to read
 2   what you have written. Also, in places where the court is able to read what you have written, it is
 3   unable to understand the thoughts that you are trying to express.
 4          If you decide to amend your complaint, these basic problems must be fixed. In addition,
 5   your amended complaint must: (1) clearly state the constitutional grounds for each claim; (2)
 6   clearly identify the harm that you have experienced; and (3) clearly identify which defendant did
 7   which acts that caused your harm. The statements of fact in the complaint should be short, plain
 8   and clear. If they are not, and the court is again unable to determine which claims you are trying
 9   to raise, why and on what grounds, the court will recommend that your complaint be dismissed.
10          Your motions for a preliminary injunction and for a temporary restraining order are also
11   being denied. This is because they do not clearly identify what irreparable harm you are
12   experiencing, nor do they clearly identify which defendants are causing that harm.
13          In accordance with the above, IT IS HEREBY ORDERED that:
14          1. Plaintiff’s motion to proceed in forma pauperis filed November 5, 2018 (ECF No. 6),
15   is GRANTED;
16          2. Plaintiff’s motion to proceed in forma pauperis filed October 18, 2018 (ECF No. 3), is
17   DENIED as moot;
18          3. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
19   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C. §
20   1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
21   appropriate agency filed concurrently herewith;
22          4. Plaintiff’s motion for a preliminary injunction and motion for a temporary restraining
23   order (ECF No. 2) are DENIED;
24          5. Plaintiff’s complaint (ECF No. 1) is DISMISSED with leave to amend, and
25          6. Plaintiff shall have thirty days from the date of service of this order to file an amended
26   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil
27   Procedure, and the Local Rules of Practice; the amended complaint must bear the docket number
28   assigned this case and must be labeled “first amended complaint.” Plaintiff must file an original
                                                        6
 1   and two copies of the amended complaint. Failure to file an amended complaint in accordance
 2   with this order will result in a recommendation that this action be dismissed.
 3   DATED: November 13, 2018
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       7
